Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Celadon Group, Inc.: We consent to the incorporation by reference in the Celadon Group, Inc. Registration Statement 333-14641 on Form S-8 pertaining to the Employee Stock Purchase Plan dated October 23, 1996, Registration Statement 333-42209 on Form S-8 pertaining to the Non-Employee Director Stock Option Plan dated December 12, 1997, Registration Statements 333-42207 and 333-31164 on Form S-8 pertaining to the 1994 Stock Option plan dated December 12, 1997 and February 25, 2000, respectively, and Registration Statement 333-131227 on Form S-8 pertaining to the 2006 Omnibus Incentive Plan dated January 23, 2006, of our report dated September 2, 2011, except as to Note 2, which is as of May 17, 2012, with respect to the consolidated balance sheets of Celadon Group, Inc. as of June 30, 2011 and 2010, and the related consolidated statements of operations, cash flows, and stockholders' equity for each of the years in the three-year period ended June 30, 2011, and related financial statement Schedule II, and our report relating to the effectiveness of internal control over financial reporting as of June 30, 2011 dated September 2, 2011, except forrestatement of the effectiveness of internal control over financial reporting for the material weakness related to accounting for leases, which is as of May 17, 2012, which report appears in the June 30, 2011 annual report on Form 10-K/A of Celadon Group, Inc. Our report dated September 2, 2011, except for the effects of the material weakness which is as of May 17, 2012, on the effectiveness of internal control over financial reporting as of June 30, 2011, expresses our opinion that Celadon Group, Inc. did not maintain effective internal control over financial reporting as of June 30, 2011 because of the effect of a material weakness on the achievement of the objectives of the control criteria and contains an explanatory paragraphthat states that management has identified a material weakness in controls related to the Company’s accounting for leases. /s/ KPMG, LLP Indianapolis, Indiana May 17, 2012 Back to Form 10-K/A
